DETAILED ACTION

The amendment filed on August 19, 2021 has been entered. This is a Supplemental Office action with respect to the Final Office action, Notification Date of October 7, 2021, to address newly added claims 33-36 which were inadvertently not addressed in the previous Office action.
Thus, the finality of the Final Office action, Notification Date of October 7, 2021, has been withdrawn to address the newly added claims.

Election/Restrictions
Newly submitted claim 35 corresponds to previously-withdrawn and now cancelled claim 2 and thus is directed to an invention that is independent or distinct from the invention of the elected claims for the reasons set forth in the Restriction requirement (mailed date October 18, 2012).
Accordingly, claim 35 has been withdrawn from consideration as being directed to a non-elected invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 24, 25 ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 33 and 36 stand/are rejected under 35 U.S.C. 103 as being unpatentable over Gracin et al., pn 3,717,056 in view of Official notice as evidenced by Phillips, pn 4,307,512, Hashimoto et al., pn 6,048,142, Lee, U. S. Pub. No. 2003/0221527, and further evidenced by Wissman, pn 2,728,288, Dunlap, pn 3,469,611, and Hatcher et al., U. S. Pub. No. 2012/0000333.
Regarding claim 33, Gracin substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
(i)    an elongate carrier (e.g., 22) having a shaft (e.g., 22), said shaft having a longitudinal axis, an attaching formation (e.g., 26) defined at a tool end (e.g., at 24, 26) of the elongate carrier for being received in a gripping element of a power tool (e.g., not positively claimed, but shown at 16), and said elongate carrier having a free end (e.g., at 30);
(ii)    a guide wheel (e.g., 38) being rotatably attached to the free end of the carrier such that the guide wheel may rotated freely relative to said shaft and such that said shaft does not extend past a lower edge of said guide wheel (e.g., as shown in the figures, the end 30 of shaft 22 abuts a top surface of 38 and thus does not extend through 38), said guide wheel having an axis of rotation that is co-axial with the longitudinal axis of the shaft of the elongate carrier (e.g., as shown in Figs. 2 and 3), said guide wheel having a bearing surface (e.g., 48) extending parallel to the longitudinal axis of said shaft, the bearing surface of the 
(iii)    a cutting disc (e.g., 34) fixedly attached to the carrier, the cutting disc having a peripheral cutting edge (e.g., 36), and the cutting disc being located intermediate the guide wheel and the tool end (e.g., as shown in Fig. 2), and the guide wheel having a diameter that is less than a diameter of the cutting disc (e.g., as shown in Figs. 2 and 3), such that a peripheral space that is defined between the cutting edge of the cutting disc and the bearing surface serves as a depth gauge and facilitates cutting the pipe to the required depth, the cutting disc for cutting into the pipe to a depth where the bearing surface of the guide wheel bears against the inner surface of the pipe, and where the guide wheel rotates along the inner surface of the pipe as the cut is extended around the full circumference of the pipe.
Thus, Gracin lacks the guide wheel being rotatably attached as follows:
[from claim 33] a guide wheel being rotatably attached to the free end of the carrier such that guide wheel may rotated freely relative to said shaft;
where the guide wheel rotates along the inner surface of the pipe as the cut is extended around the full circumference of the pipe;
[claim 36] wherein said guide wheel is configured to rotate along said inner surface of said pipe in a direction opposite to a rotational direction of said cutting disc as the cut is extended around the full circumference of the pipe.

However, the Examiner takes Official notice that such rotatable guide wheels are old and well known in the art and provide various well known benefits including providing a rotatable guide surface that rides along the surface of a workpiece rather than sliding along the workpiece surface providing a smoother movement that better adheres to the workpiece surface and thus provides an enhanced guiding function. As evidence in support of the taking of Official notice, Phillips (e.g., see 30 in Fig. 2), Hashimoto (e.g., see 3A in Fig. 1), and Lee (e.g., see 6 in Fig. 4) all teach that it is known in the art of cutting along curved surfaces, particularly along the inner curved surface of a tube or pipe as taught by Phillips and Lee, to provide a guide wheel that is rotatably attached, including rotating in a direction opposite to the rotational direction, for various well known benefits including reducing friction as the guide wheel moves along the surface. Thus, one having ordinary skill in the art would readily understand and consider it obvious to provide such a rotary guide wheel on the apparatus of Gracin to provide such a benefit. Additionally, given the configuration of the guide wheel of Gracin and its attachment to the elongate member, Wissman (e.g., see 44 in Fig. 4), Dunlap (e.g., see 34 in Fig. 2), and Hatcher (e.g., see 40 in Fig. 5) teach well known ways to attach such a rotary guide wheel using the fastener configuration for mounting the guide wheel used in Gracin. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a rotatable guide wheel on the apparatus of Gracin to gain the well-known benefits including those described above.
Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Gracin et al., pn 3,717,056 in view of Official notice as evidenced by Phillips, pn 4,307,512, Hashimoto et al., pn 6,048,142, Lee, U. S. Pub. No.  as applied to claim 33 above, and further in view of Official notice as evidenced by Ireland, pn 3,564,922, Kononov, pn 5,366,171, Bowen, pn 5,381,840, Muckridge, pn 5,655,722, and Ford et al., pn 5,784,857.
The combination substantially teaches and/or fairly suggests applicant’s claimed invention, and specifically teaches and/or fairly suggests an apparatus with almost every structural limitation of applicant’s claimed invention but lacks a plurality of apertures as follows:
[claim 34] wherein a plurality of apertures are formed through said guide wheel.
	However, the Examiner takes Official notice that it is old and well known in the art to provide such apertures in rotating discs for the various well known benefits including apertures in the form of lightening holes for providing a lighter rotational component for weight minimization and reduced inertia, as well as for balance purposes to reduce vibration. As evidence in support of the taking of Official notice, Ireland (e.g., see 118, Fig. 3), Kononov (e.g., see 116, Fig. 3), Bowen (e.g., 17, Fig. 2), Muckridge (e.g., 68, Fig. 2), and Ford.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gracin et al., pn 3,717,056 in view of:
(a)	Official notice as evidenced by Lee, U. S. Pub. No. 2003/0221527; and
(b)	Official notice as evidenced by Phillips, pn 4,307,512, Hashimoto et al., pn 6,048,142, Lee, U. S. Pub. No. 2003/0221527, and further evidenced by Wissman, pn 2,728,288, Dunlap, pn 3,469,611, and Hatcher et al., U. S. Pub. No. 2012/0000333.
Gracin substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention on or with which every step of the claimed method is performed (except for the limitations shown in italics and grayed-out) including:
a method of use of a cutting device (e.g., see below) to cut off pipe sections of a pipe (e.g., 8) that extends from a floor (e.g., 6), from an inside of the pipe, which includes the following steps:
(a)	attaching a first end (e.g., at 24, 26) of a rotatable elongate carrier (e.g., 22) to a power tool (e.g., 16), said having a shaft (e.g., 22) and a longitudinal axis extending through a length of the shaft, a guide wheel (e.g., 38) being rotatably attached to the carrier at a second end (e.g., at 30) of the carrier such that guide wheel may rotated freely relative to said shaft and such that said shaft does not extend past a lower edge of said guide wheel (e.g., as shown in the figures, the end 30 of shaft 22 abuts a top surface of 38 and thus does not extend through 38), and a cutting disc (e.g., 34) being fastened to the rotatable carrier intermediate the guide wheel and the first end (e.g., as shown in Fig. 2), the cutting disc having a peripheral cutting edge (e.g., 36), wherein said cutting disc 
(b)	inserting the rotatable carrier, the guide wheel and the cutting disc into the pipe with the carrier attached to the power tool so that the cutting disc is below the floor (e.g., as shown in Fig. 2);
(c)	operating the power tool to cause rotation of the rotatable carrier and the cutting disc to cut the pipe from the inside of the pipe and below the floor (e.g., as disclosed);
(d)	placing said peripheral cutting edge of the cutting disc against an inner surface of the sidewall of the pipe to make a cut in the pipe to a depth where the bearing surface of the guide wheel bears against the inner surface of the pipe with the bearing surface of the guide wheel being parallel to a longitudinal axis of the pipe (e.g., as shown in dashed lines in Fig. 2);
(e)	moving the rotatable carrier, the guide wheel and the cutting disc around the longitudinal axis of the pipe to extend the cut around the full circumference of the pipe with the guide wheel rotating along the inner surface of the pipe (e.g., see col. 1, lines 47-57; col. 3, lines 15-19); and
(f)	restraining the cutting device with the guide wheel when the cut has been completed by maintaining the bearing surface of the guide wheel against the inner surface of a non-detached portion of said pipe (e.g., see col. 1, lines 47-56; col. 2, lines 49-54).--;
[claim 25] wherein the guide wheel counter rotates on the rotatable carrier relative to the direction of rotation of the cutting disc.
Thus, Gracin lacks:
(a)	the particular location/position of the workpiece wherein it is embedded rather than extending from the floor as follows:
[from claim 24] to cut off pipe sections of a pipe that extends from a floor; and
(b)	the guide wheel being rotatably attached to the elongate carrier as follows:
[from claim 24] a guide wheel being rotatably attached to the carrier at a second end of the carrier such that guide wheel may rotated freely relative to said shaft.
[claim 25] wherein the guide wheel counter rotates on the rotatable carrier relative to the direction of rotation of the cutting disc.
Regarding (a), it is old and well known in the art of cutting pipes to cut pipes that are embedded in a floor or other such surface and as well as pipes that extend from the floor or other such surface using the same tool for various well known benefits including efficiency of operation (i.e., the operator does not have to have his/her work interrupted to locate and prepare one or more additional tools to operate on the different pipe configurations).
In the alternative, the Examiner takes Official notice that it is old and well known in the art to provide a configuration for cutting pipes that extend from the floor or other such surface. As evidence in support of the taking of Official notice, Lee (e.g., see 3 in Figs. 4 and 5) teaches a configuration for mounting the tool on the upper end of 
Regarding (b), the Examiner takes Official notice that such rotatable guide wheels are old and well known in the art and provide various well known benefits including providing a rotatable guide surface that rides along the surface of a workpiece rather than sliding along the workpiece surface providing a smoother movement that better adheres to the workpiece surface and thus provides an enhanced guiding function. As evidence in support of the taking of Official notice, Phillips (e.g., see 30 in Fig. 2), Hashimoto (e.g., see 3A in Fig. 1), and Lee (e.g., see 6 in Fig. 4) all teach that it is known in the art of cutting along curved surfaces, particularly along the inner curved surface of a tube or pipe as taught by Phillips and Lee, to provide a guide wheel that is rotatably attached for various well known benefits including reducing friction as the guide wheel moves along the surface. Thus, one having ordinary skill in the art would readily understand and consider it obvious to provide such a rotary guide wheel on the apparatus of Gracin to provide such a benefit. Additionally, given the configuration of the guide wheel of Gracin and its attachment to the elongate member, Wissman (e.g., see 44 in Fig. 4), Dunlap (e.g., see 34 in Fig. 2), and Hatcher (e.g., see .

Allowable Subject Matter
Claims 15 and 32 are allowable over the prior art of record.

Response to Arguments
Applicant's arguments filed August 19, 2021 have been fully considered but they are not persuasive.
Beginning on page 6 of the subject response, applicant argues that the rejections of claims 24 and 33 should be withdrawn as it would not have been obvious to modify the device of Gracin in a manner that would change the basic principle of operation, and further argues that:
Gracin does not teach a guide wheel that may rotate freely relative to the shaft, and modifying the device in such a manner would change its basic principle of operation; and
Gracin does not teach a guide wheel having a bearing surface that extends parallel to the pipe axis and bears against the pipe during a cut, and modifying the device in such a manner would change its basic principle of operation.

First, regarding point 2, it is respectfully submitted that applicant’s position is unsupported by Gracin and, contrary to applicant’s position, Gracin does in fact teach a guide wheel having a bearing surface that extends parallel to the pipe axis and bears against the pipe during a cut. As is clear from Figures 2 and 3 as well as the written disclosure, Gracin discloses a guide wheel 38 which is disclosed as a washer 38, wherein the washer has an outer edge 48 that, like conventional washers, is a flat side surface that extends from the top surface to the bottom surface and is perpendicular to both, wherein it is clear from its orientation as viewed in Fig. 2 that this flat side surface is parallel to the rotation axis of the device and the drill and thus is parallel to the pipe axis. Further, during operation, it is respectfully submitted that this surface does in fact bear against the pipe surface during the cut, specifically the deepest portion of the cut when the side edge 48 contacts and bears against the pipe surface to prevent the rotating blade from extending farther past the pipe wall.
Regarding point 1, it is respectfully submitted that it is not clear as to how modifying Gracin in the manner set forth in the prior art rejection would “change its basic principle of operation.” Gracin discloses a guide wheel 38 in the form of a washer 38, that has a side surface (as explained in the above paragraph) that is relied upon to contact the pipe surface so as to avoid extending the rotating blade 34 too far through the pipe so as to not contact (i.e., collide with or gauge) the concrete foundation (as shown in phantom in Fig. 2). The fact that the guide wheel 38 of Gracin is driven is of little moment in its function of simply limiting the amount that the rotating blade extends 
Namely, because Gracin teaches a guide washer fixed to the carrier shaft such that motor-turning force is applied to the guide washer contact edge, it is necessary that the guide washer have only a thin edge that is configured to be brought into play only at the precise moment the cut is completed. Were a guide washer with a parallel extending bearing surface, bearing against the internal pipe surface, utilized by the Gracin device, the device would be uncontrollable as the bearing surface would rotate at high speed at the same rate as the cutter, would engage the pipe wall at a high rate of speed, and cause the entire tool to be subject to the rotational forces of the power tool. In short, such a modification would make the Gracin pipe cutter unusable for its intended purpose. (emphasis added)

Thus, applicant’s position is that the washer 38 of Gracin is not used to drive the rotation of the device about the pipe because attempting to use the device in such a manner would be uncontrollable. The Examiner agrees that using the device in such a manner of trying to maintain the side surface of the rotating guide wheel against the pipe surface, with any such rotating guide structure, would be uncontrollable. However, the Examiner does not agree that the modification suggested in the prior art rejection would make the Gracin pipe cutting unusable for its intended purpose. In fact, such a modification would allow Gracin to be useable in substantially the same manner for its intended purpose. That is, as the washer 38 of Gracin is used simply as a depth gauge to limit the amount that the blade extends through the pipe wall, the guide in the suggested prior art rejection also would be useable in the same manner; i.e., as a depth gauge to prevent the rotating blade 34 from extending too far through the pipe so as to not contact (i.e., collide with or gauge) the concrete foundation. Thus, modifying Gracin 
Regarding applicant’s argument “B” on page 11 of the subject response, the Examiner respectfully disagrees with applicant’s position. It is respectfully submitted that the counter rotation of the guide wheel would be performed in the modified Gracin device suggested in the prior art rejection. However, such a modified Gracin device would still be useable in the manner disclosed by Gracin (as described in the above paragraph), and thus the suggested modification would not change the principle of operation of the device of Gracin.
Therefore, for at least the reasons described above, it is respectfully submitted that the prior art rejection must be maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
November 13, 2021